                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


DEBBIE DUHON, ET AL.                               CASE NO. 2:19-CV-00929

VERSUS                                             JUDGE JAMES D. CAIN, JR.

LOWES HOME CENTERS LLC, ET AL.                     MAGISTRATE JUDGE KAY


                                       JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 12] of the

Magistrate Judge previously filed herein and after an independent review of the record, a

de novo determination of the issues, and consideration of the objections filed herein, and

having determined that the findings are correct under applicable law;

       IT IS ORDERED that the Motion to Remand filed by plaintiffs Debbie Duhon and

Albert Duhon [doc. 7] be DENIED. With this denial, however, the court allows plaintiffs

an additional 60 days to conduct jurisdictional discovery into the identity of the delivery

driver. If the driver’s identity can be discovered in that time, plaintiffs may seek leave to

amend the complaint to add the driver as a defendant and then, if appropriate, move to

remand the case based on that party’s impact on diversity jurisdiction. Lowe’s is ordered

to cooperate fully and promptly with all discovery requests on this subject.

       THUS DONE in Chambers this 6th day of December, 2019.


                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
